Citation Nr: 0419287	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for dental trauma for 
the purpose of eligibility for outpatient dental treatment.

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  That rating decision denied service 
connection for a skin disorder.  A May 2001 rating decision 
denied the veteran's attempt to reopen his claim for service 
connection for dental trauma.  

In November 2001, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

The issue involving entitlement to service connection for a 
skin disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service dental records reveal that the veteran 
entered service with his upper front two teeth present. 

3.  The service dental records reveal that the veteran's 
upper front two teeth required extraction during service.  

4.  The veteran testified that he received dental trauma in 
the form of a blow to the mouth during basic training which 
damaged his upper front two teeth.  


CONCLUSION OF LAW

The residuals of dental trauma to the upper front two teeth 
were incurred in active military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.381 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for entitlement to service connection for dental 
trauma.  This is so because the Board is taking action 
favorable to the veteran by granting service connection for 
dental trauma; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

II.  Service Connection for Dental Trauma

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease may be considered 
service-connected solely for the purpose of determining 
entitlement to outpatient dental treatment.  38 C.F.R. § 
3.381 (a) (2003).

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment. 64 Fed. Reg. 30392-30393 (1999).  
In applying the rating criteria to this case, the Board notes 
that 38 C.F.R. § 3.149 (1998) was removed and reserved with 
the June 1999 regulatory change.  However, there was no 
change in the determination that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea) are not disabling conditions.  
See 38 C.F.R. § 3.381.

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  

(b) The rating activity will consider each 
defective or missing tooth and each disease of the 
teeth and periodontal tissues separately to 
determine whether the condition was incurred or 
aggravated in line of duty during active service. 
When applicable, the rating activity will 
determine whether the condition is due to combat 
or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  

(c) In determining service connection, the 
condition of teeth and periodontal tissues at the 
time of entry into active duty will be considered.  
Treatment during service, including filling or 
extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at 
entry, unless additional pathology developed after 
180 days or more of active service. 

38 C.F.R. § 3.381.

The Board notes that the issue involving dental trauma has 
been treated as one involving new and material evidence to 
reopen the claim.  Reopening a claim for service connection 
which has been previously and finally disallowed requires 
that new and material evidence be presented or secured since 
the last final disallowance of that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

In the present case the RO denied entitlement to service 
connection for dental trauma in a rating decision dated April 
1972.  However, there in no documentation in the claims file 
that the veteran was ever notified of that decision.  The law 
applicable at that time stated that following notification of 
an initial review and determination by the RO, a notice of 
disagreement must be filed within one year from the date of 
mailing of notification, followed by a timely substantive 
appeal; otherwise, the determination becomes final and is not 
subject to revision absent new and material evidence.  See, 
38 U.S.C. 4005(1970); 38 C.F.R. 3.104(a), 19.129(a)(1972).  
Without any evidence of notification of the veteran of record 
the Board must treat the veteran's claim for service 
connection for dental trauma for treatment purposes as having 
remained open and will adjudicate the issue on the merits.  

The veteran entered active service in April 1966.  Service 
dental records dated April 1966 indicate that the veteran 
upper front two teeth, numbered 8 and 9 on the dental cart, 
were present.  A service dental record dated in December 1967 
reveals that these two teeth required extraction and that 
sutures were required.  

In November 2001 the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that he received a blow to the mouth during 
basic training and that blow split one of his front teeth.  
He stated that this was not initially a problem but later in 
service it became a problem and he required extraction of 
both of his front teeth during service, but at a later time 
than the initial injury.  

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony 
and affidavits submitted on behalf of the veteran."  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds that 
the veteran's hearing testimony to be credible especially 
when viewed in light of the evidence contained in the service 
dental records.   

The service dental records reveal that in December 1967 the 
veteran's upper front two teeth required extraction.  The 
extraction surgery was apparently severe enough that sutures 
were required.  The service dental records do not indicate 
that dental trauma occurred.  However, the Board notes that 
service dental records are often abbreviated in the amount of 
narrative which is provided.  The veteran testified that he 
received dental trauma during basic training in the form of a 
blow to the mouth.  The extraction of the upper front two 
teeth as noted in the service dental records is entirely 
consistent with description of the injury described by the 
veteran during his hearing testimony.  As such, the Board 
finds that the veteran did incur dental trauma during service 
which resulted in the extraction of the upper two front 
teeth.  


ORDER

Service connection for dental trauma for the purpose of 
eligibility for outpatient dental treatment, is granted.


REMAND

The veteran claims entitlement to service connection for a 
skin disorder.  The veteran filed his claim, and it was 
initially adjudicated by the RO, prior to the date that the 
VCAA became effective.  Review of the record does not reveal 
that the notification requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 have been 
fully met.  This must be done.

The service medical records do reveal that the veteran was 
treated for a skin rash during service.  The veteran 
testified that he was treated subsequent to service for a 
skin rash, but that those treating physicians are no 
deceased.  Attempts to obtain the medical records from the 
deceased physician's practices have been unsuccessful.  

Based on the evidence of record it is not clear if the 
veteran suffers from a current skin disorder.  Therefore a VA 
examination should be conducted to assist the veteran and 
obtain the necessary medical evidence.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.   The veteran should be accorded the 
appropriate VA examination for skin 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the skin symptoms found 
to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to review the 
veteran's service medical records which 
show he was treated for a skin rash 
during service in January 1968.  The 
examiner is also requested to offer an 
opinion, if possible, as to the etiology 
of any current skin disorder found to be 
present.  Specifically, is any current 
skin disorder related to, or caused by, 
or the residual of, the veteran's rash in 
service?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  The veteran is hereby notified that it 
is his responsibility to report for 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



